298 S.W.3d 587 (2009)
Joanna THOMAS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92460.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
Gwenda Renee Robinson, District Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Joanna Thomas (Movant) appeals from the motion court's Order and Judgment (Judgment) sustaining the State's Motion to Dismiss Movant's Rule 24.035 Motion to Vacate, Set Aside, or Correct the Judgment and Sentence (PCR Motion) based on an application of the "escape rule" without an evidentiary hearing. On appeal, Movant argues the motion court clearly erred in denying her Rule 24.035 motion for post-conviction relief without an evidentiary hearing based on the escape rule.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. Rule 84.16(b)(5); Rule 24.035(k). An extended opinion would have no precedential *588 value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).